Title: To Alexander Hamilton from Gouverneur Morris, 23 December 1792
From: Morris, Gouverneur
To: Hamilton, Alexander



Paris 23 December 1792
Dear Sir

I have written to you on the seventeenth of August, twenty-first, and twenty-fifth of September, and second of November. If any of these Letters should be missing, be so kind as to mention it to me, excepting always that of the twenty-first of September, which was on a meer private Affair of a mercantile House at Rouen. I did hope that my last contain’d the End of all Correspondence with Mr. Short, respecting the Payment which at his Request I had agreed for with the Commissioners of the Treasury here; but as soon as the Communication with Holland open’d the Correspondence also open’d as you will see by the Enclosed Copies of Mr. Shorts Letters to me of the 26th. & 27th: of October, with my Answers of the 12th. and 14th. of November. To these I add Copy of the Commrs Letter to me of the 16th. of November. It appears to me proper that you should have in your Office all these Documents, since Time and Change of Circumstances, may render them useful.
I have receiv’d yours of the thirteenth of September, and the Sum of one hundred and five thousand Guilders is (agreably to your Orders) at my Disposition. I will place the Management of this affair in the Hands of Messieurs Grand and Company, who remain very cautious and very solid, if I can prevail on them to come into some regular agreement on the Subject, about which they are very shy lest they should in these perilous Times be exposed to malevolent Insinuation or ungenerous Suspicion.
I fully comprehend the mode of Payment which you recommend, but I must vary from it a little to comply with your just wishes; Otherwise I shall make some Gain to the United States, which is not to be desired or expose them to some Loss which is very much to be avoided. In Order to explain this you must know that the Exchange here fluctuates from Day to Day, nay from Hour to Hour, surprizingly. Ten Day, nay six Days, ago one hundred Dollars in Amsterdam would have produc’d little better than eight hundred livres here in Assignats, and yesterday the same Sum would have produc’d above nine hundred; last April it would have produc’d a thousand. The present Exchange is almost as low as that of the Begining of last August, and seems to be going down, but there is no reasoning justly about it. The ablest Bankers are as much at Fault, here, as other People, and it is common to see a variance of five Per Cent in one Day. If therefore I start the Idea of an Exchange on florins, we shall have altercations without End, because the Gentlemen concern’d (knowing nothing of Money Transactions) employ what are call’d here des hommes d’affaires who know just enough to be very suspicious, and very troublesome. It was therefore my Plan to procure the precise Specie Dollars, but on proposing it to the acting Partner in Grands House he objected thereto, and prefered the Specie Livres. He has promis’d to make his Estimates and Enquiries, and I ought before the present moment to have known the Result. If I cannot bring them to Act, I will get (if possible) some other person, or else do the Business myself, which will be very very disagreable for Reasons which I need not state to you; but I am determin’d if possible to secure to the Officers full Value without Loss to the United States.
This same acting Partner in Grands House, to whom I delivered the Letter you enclos’d for them, tells me that the Vouchers you ask for shall be transmitted, as soon as possible, but that the Trouble of finding and selecting them is so much the greater, as they are mingled in the mass of old Papers which (in Order to prepare for Events) had been packed up long ago.
